OO\`|O\

\D

10

11

12
13
14
15
16
17
13
19
20
21
22
23
24
25
26
27
28

Case 3:18-cV-01865-RS Docume_nt 170 Filed 01/12/19 Page 1 of 3

XAVIER BECERRA
Attorney G‘eneral of California
MARKR. BECKINGTON _
ANTHONY R. HAKL
Supervising Deputy Attorneys General
GABRIELLE D. BOUTIN, SBN 267308
ANNA T. FERRARI, SBN 261579
ToDD GRABARSKY, SBN 286999
R. MATTHEW WISE, SBN 23 8485
NOREENP. SKELLY, SBN 186135
Deputy Attorneys General
1300 1 Street, Suite 125
P.O. BoX 944255
Sacramento, CA 94244-2550
Telephone: (916) 210-6053
Fax: (916) 324-8835
E-mail: Gabrielle.Boutin@doj.ca.gov
Az‘torneysfor Plaintijj’State of Californz'a, by and
through Atz‘orney General Xavier Becerra

TN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF CALIFORNIA
SAN FRANCISCO DIVISION 2

 

STATE OF CALIFORNIA by and through 3:18-cV-01865
Attorney General Xavier Becerra`;
COUNTY OF LOS ANGELES; CITY OF PLAINTIFFS’ RESPONSE TO

LOS ANGELES; CITY OF FREMONT; DEFENDANTS’ OBJECTIONS TO
CITY OF LONG BEACH; CITY OF REQUEST FOR JUDICIAL NOTICE
OAKLAND; CITY OF STOCKTON,
Trial Date: January 7, 2018

Plaintiffs, Dept: 3
Judge: The Honorable Richard G.
V. Seeborg

Action Filed: March 26, 2018

WILBUR L. ROSS, JR., in his official
capacity as Secretary of the U.S.
Department of Commerce; U.S.
DEPARTMENT OF COMMERCE; RON
JARMIN, in his official capacity as Acting
Director of the U.S. Census Bureau; U.S.
CENSUS BUREAU; DOES 1-100,

Defendants.

 

 

 

1

 

Plaintiffs’ Response to Defendants’ Objections to Request for 1 udicial Notice (3:18~cv~01865)

 

-l>-L)J

\IO'\

10
11
12
13
14
15
16
17
18
19
20
21
22

23
t 24
25
26
27
28

 

Case 3:18-cV-O'1865-RS Document 170 Filed 01/12/19 Page 2 of 3

In addition to the requested oral argument, Plaintiff State of Califo_rnia submits the
following ,Written response to Defendants’ Objections to Plaintiffs’ Request for Judicial Notice.

Defendants primarily argue that Plaintiffs have not established the relevance of the
judicially-noticeable facts and documents HoWever, Plaintiffs have already demonstrated these
materials’ relevance in their Opposition to Defendants’ Motion for Summary Judgment. ECF 91
at 12. Plaintiffs sought judicial notice of nearly ally of the same documents in support of that
Opposition.1 See ECF 91-2. As explained in the Opposition, these documents demonstrate that
California has and Will continue to be injured because it has appropriated and is spending
additional funds on community outreach directly due to the citizenship question on the 2020
Census. See. ECF 91 at `12.

Plaintiffs also specifically note that the contents of PTX-507 (RJN No. 9) and PTX-508
(RIN No. 10)' are admissible as public records.

PTX-507 is the California Complete Count Committee’s legally-mandated October l, 2018,
report to the Joint Legis'lative Budget Committee. See 2017 Cal. S'en. Bill No. 866 (2017-2018
Reg. Sess.) § 45 (a) (“The Complete Count Census Will provide the Joint Legislative Budget
Committee. . .With a progress report on the Census infrastructure by October l, 2018.”); see also
PTX-507 at 2;_Fed. R. Evid. 803(8)(A)(i). g

PTX-508 is the .California Complete Count Committee’s legally-mandated October 2, 2018,

report to the Governor. See PTX-S 03 (RJN No. 5, State of California Office of Governor

Edmund G. Brown, Jr., EXecutive Order B-49-18 (April 13, 2018) at 2 (“The Committee shall

Submit an initial report to me by October 1, 2018, containing its recommended outreach strategy
to encourage hall participation and avoid and undercount in the 2020 Census)); see also PTX-508

312; Fed. R. Evid. 803(8)(A)(1).

 

1 The Court did not issue a ruling on Plaintiffs’ Request for Judicial Notice in support of
their Opposition to Defendants’ Motion for Summary Judgment.

2

 

Plaintiffs’ Response to Defendants’ Objections to Request for Judicial Notice (3:18-cv-01865)

 

-l>w

©OO\]O\

10‘

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 3:18-cV-01865-RS Document 170 Filed 01/12/19 Page 3 of 3

Dated: January 12, 2019

SA2018100904
13395769.docx

Respectfully Submitted,

XAviER BECERRA

Attorney General of California

MARK R. BECKINGTON

ANTHONY R. HAKL

Supervising Deputy Attorneys General
MATTI-lEW R. WISE

ANNA T. FERRARI

TODD GRABARSKY

NOREEN P. SKELLY

/S/ Gabrielle D. Bouz‘l`n

GABRIELLE D. BOUTIN

Deputy Attorney General

Attarneysfor Plaintz`jj"State of Calz'form'a, by and
through Attorney General Xavz`er Becerra

3

 

Plaintiffs’ Response to Defendants’ Objections to Request for Judicial Notice (3:18-cv-01865)

 

